DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending.
Examiner decided to withdraw 112 rejections because applicant’s amendment to the claims overcome the rejections. 


Examiner’s Statement of Reason for Allowance
Claims 1 -2 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Rahmat et al. (USPGPUB 2012/0078605) discloses a method comprising identifying a sub-network of the linear circuit, the sub-network having one or more internal nodes, one or more interface nodes, and branches connecting the one or more internal nodes and the one or more interface nodes, the sub-network having at least one of a capacitor and an inductor, is described. The method in one embodiment comprises determining a linear equation system for transient simulation of the linear circuit, the linear equation system containing no variable representing the one or more internal nodes, Ramachandran et al (USPGPUB 2016/0080221) discloses a method includes receiving information describing an addition of a first site comprising at least one application to an existing network wherein the information is selected from the group consisting of type of site, planned connectivity to the site and planned policies for the site and estimating an impact on the operation of the at least one application and associated network traffic using statistical analysis of monitored data collected from a second site similar to the first site, and Zhang et al. (CN 106777636) disclosed a digital simulation technique of an electric system and aims to provide a blocking parallel algorithm for reducing the pre-stored data volume of an inverse matrix and increasing the real-time simulation speed. The iterative corporation for a nonlinear element state is limited in a local network through blocking. According to the technical scheme provided by the invention, a blocking parallel method for real-time emulation of an electromagnetic transient of a micro-grid comprises the following steps: calculating a multi-port external characteristic equation and a state-output equation of each sub-block according to a pre-stored coefficient matrix and a topology connected relation of each sub-block of the micro-grid, none of these references taken either alone or in combination with the prior art of record disclose an electric power system, including:
Claim 1, performing division of network by dividing a microgrid model from a filter at an outlet of a converter of a distributed power generation system, connecting in series an inductance L in the filter to an equivalent voltage source, wherein the inductance L is close to a power distribution line of the microgrid, and the equivalent voltage source comprises a grounded negative electrode, and forming a latency insertion method network with the power distribution line of the microgrid, connecting generation system; (2) performing model exchange by representing the power distribution line in a a common branch in the latency insertion method network, if there are multiple branches from the node to ground, converting the multiple branches into one single branch and expressing in a form of capacitance, conductance, a current source, or a combination thereof in parallel connection to form a node branch in the latency insertion method network, sequentially numbering the common branch and the node branch in the latency insertion method network, respectively, starting with a number of a grounded node being 0; (3) forming a correlation matrix M of the latency insertion method network according to following rules: (i) if common branch p is connected with node branch q, and a positive direction defined by common branch p is flowing out of node branch q, M(q,p)=1; (ii) if common branch p is connected with node branch q and a positive current direction defined by common branch p is flowing into node branch q, M(q,p)=-1; (iii) if common branch p and node branch q are not connected, M(q,p)=0; (4) forming two node voltage coefficient matrixes P+, P- and two branch current coefficient matrixes Q+, Q- of the LIM network according to following rules: 3Appln. No. 17/024,593Attorney Docket No. 63774.8110.US00 Response dated June 6, 2022 In Reply to Office Action of March 24, 2022 
    PNG
    media_image1.png
    190
    445
    media_image1.png
    Greyscale
 C and G being diagonal matrixes of NnxNn, and diagonal elements being ground capacitance and ground conductance of the  node branch in the latency insertion method network with a corresponding number; L and R being diagonal matrixes of NbxNb, and diagonal elements being inductance and capacitance of the  common branch in the latency insertion method network with a corresponding number; At being a simulated time-step; N, and Nb being a number of the node branch(es) in the latency insertion method network and a number of the common branch(es) in the latency insertion method network, respectively; (5) updating a node voltage of the node branch in the latency insertion method network according to following rule:  
    PNG
    media_image2.png
    37
    416
    media_image2.png
    Greyscale
 Vndal being a node voltage vector of the ranch being a branch current vector of the common branch in the latency insertion method network at time n, and Hndal being an equivalent current source vector of the node branch in the latency insertion method network at time n; carrying out simulation solution of the node analysis method network simultaneously; (6) updating a branch current of the common branch in the 4Appln. No. 17/024,593Attorney Docket No. 63774.8110.US00 Response dated June 6, 2022 In Reply to Office Action of March 24, 2022 latency insertion method network according to following rule to serve as a corresponding parallel equivalent current source of a filter capacitance branch in next node analysis method network simulation solution; 
    PNG
    media_image3.png
    37
    551
    media_image3.png
    Greyscale
 MT being a transposition operation of correlation matrix M, E"3 being an equivalent voltage source vector of the common branch in the latency insertion method network at time n+1, which is a non-zero element only at a position corresponding to a filter inductance branch and has a magnitude of a voltage magnitude corresponding to a filter capacitance in the node analysis method network; and (7) judging whether simulation is terminated or not, if not, returning to step (5), entering a next simulation cycle, and terminating the simulation until a specified simulation time or when an instruction for terminating in advance is received.in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119